Case 2:19-cv-01131-JLR Document11 Filed 12/12/19 Page 1 of4

Honorable James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON |
AT SEATTLE

 

Oo, Oo SN DH HH HS tHe LP

Dm wMHN KN NM ND ee ee Be ee ee
Sake hk OH FS Cae IN AA BRD EH OO

Jemal Hussen TURA, an individual, and NO. C19-1131 JLR
Damtew Assefa WOLDEGIORGIS, an STIPULATION FOR ORDER OF

individual, | DISMISSAL & DADER.
NOTED ON MOTIONS

Plaintiffs, CALENDAR:
DECEMBER 12, 2019

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY (€ DHS”), ef al.,

Defendants.

 

 

 

 

The parties, by and through their undersigned counsel, hereby stipulate and agree as
follows:

Plaintiff Tura seeks to compel Defendants to complete processing of his Form J-485,
Application to Adjust Status to Lawful Permanent Resident. Defendant USCIS has
completed its adjudication of Plaintiff Tura’s application and has issued its decision.

Plaintiff Woldegiorgis seeks to compel Defendants to complete processing of his
Form I-589, Application for Asylum.. Defendant USCIS has completed its adjudication of

Plaintiff Woldegiorgis’ application and has issued its decision.

STIPULATION FOR ORDER OF DISMISSAL bol Pag an aorta
PACIFIC AVENUE, SULTH 700
No. C19-1131 JLR 1 TACOMA, WASHINGTON 98402
(253) 428-3800

 
Case 2:19-cv-01131-JLR Document11 Filed 12/12/19 Page 2 of 4

 

1 Accordingly, these matters are resolved and now moot and may be dismissed without
2 || prejudice and without costs or fees to any party.
3
4
5 Dated this 12th day of December, 2019.
6
4 Respectfully submitted and presented by:
8]  BRIANT.MORAN _
9 United States Attorney.
10 /s/ Patricia D. Gugin /s/ Jay W_ Gairson
11 PATRICIA D, GUGIN, WSBA # 43458 JAY W. GATRSON , WSBA# 43365
Assistant United States Attorney Gairson Law
12 United States Attorney’s Office 4606 Martin Luther King Jr Way S.
13 1201 Pacific Avenue, Suite 700 Seattle, WA 98108
Tacoma, Washington 98402 . Phone: 206-357-4218
14 - Phone: 253-428-3832 E-mail: Jay@gairson.com
E-mail: pat.gugin@usdoL.gov
15 ;
16 Attorneys for Defendants Attorney for Plaintiffs
17 |
18
19
20
21
22
23
24
25
26
27
28
STIPULATION FOR ORDER OF DISMISSAL UNITED STATES ATTORNEY
No. (19-1131 JLB 2 1201 PACIFIC AVENUE, SUITE 700

 

 

 

TACOMA, WASHINGTON 98402
, (253) 428-3800

 
Case 2:19-cv-01131-JLR Document 11 Filed 12/12/19 Page 3 of 4

ORDER

PURSUANT TO STIPULATION, IT IS SO ORDERED.
IT IS FURTHER ORDERED that the case is dismissed without prejudice and without

costs or fees for any party.

DATED this \@ dayof Qee. 201A,

 

 

ol of ~~ WB A SP WH HE

mm Hw NHN NM KH KY NY NY NY Se eRe Ee Be Ee EE lL
Oo ~~ DR TA RB BH BB KF CO YO wa HI DH AH SF WD YF

 

 

ud 2K

JAMES L, ROBART
United States District Court Judge

STIPULATION FOR ORDER OF DISMISSAL ool Pac STATES ATTORNEY
ACIFIC AVENUE, SUITE
No, C19-L131JLR 3 TACOMA, WASHINGTON 98402
(253} 428-3800

 
Case 2:19-cv-01131-JLR Documenti1 Filed 12/12/19 Page 4 of 4

 

 

 

 

1 CERTIFICATE OF SERVICE
2 The undersigned hereby certifies that he/she is an employee/contractor in the Office
3
of the United States Attorney for the Western District of Washington and is a person of such
4
5 age and discretion as to be competent to serve papers.
6 It is further certified that, on this date, I electronically filed the foregoing with the
7 Clerk of the Court using the CM/ECF system, which will send notification of such filing to
g the following CM/ECF participants):
? ;
Jay W. Gairson
10 || B-mail: J ay(@gairson.com
11
12 I further certify that on this date, I mailed by United States Postal Service the
13 foregoing to the following non-CM/ECF participant(s)/CM/ECF participant(s), addressed as
14 follows:
15 0-
16 .
Dated this. 12th day of December, 2019.
17
18
19 és/ Rebecca L, Clauson
Rebecca L. Clauson, Legal Assistant:
20 United States Attorney’s Office
24 1201 Pacific Ave., Suite 700
Tacoma, WA 98402
22 Telephone: (253) 428-3800
93 E-mail: Rebecca.clauson@usdoj.gov
24
25
26
27
28

 

 

STIPULATION FOR ORDER OF DISMISSAL . Dol Dee ee ES cee
: ACIEIC AVENUE, SUITE
No, C19-1131 ILR4 TACOMA, WASHINGTON 58402
(253) 428-3800

 
